Citation Nr: 9930999	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-29 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to September 
9, 1997 and in excess of 50 percent thereafter.

2.  Entitlement to an increased rating for lipomatosis, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1976.  

In October 1994, the Department of Veterans Affairs (VA) 
denied the veteran's claim of entitlement to an increased 
rating in excess of 10 percent for lipomatosis and granted 
entitlement to service connection for PTSD.  The PTSD was 
rated as 10 percent disabling, effective June 6, 1991.  The 
veteran thereafter expressed disagreement with the assigned 
evaluations and perfected an appeal therefrom.  On appellate 
review in June 1997, the Board of Veterans' Appeals (Board) 
remanded the matters for additional development.  After 
accomplishing the remand directives, in August 1998, for 
PTSD, the RO increased the 10 percent evaluation to 
50 percent, effective September 9, 1997.  In October 1998, 
the veteran filed notice of disagreement with the assigned 
effective date, as he asserted that an effective date to 1994 
was warranted, and perfected an appeal therefrom.  

Because the issue of entitlement to an initial rating in 
excess of 10 percent from June 10, 1991 to September 9, 1997 
remains in controversy, that matter is still on appeal.  
Additionally, since a rating in excess of 50 percent is 
possible for the veteran's PTSD subsequent to September 9, 
1997, that issue remains on appeal as well.  AB v. Brown, 
6 Vet. App. 35 (1993).  Considering the foregoing, the Board 
finds that even though the veteran has perfected an appeal 
for entitlement to an effective date earlier than September 
9, 1997 for the awarding of a 50 percent rating for PTSD, 
that issue is moot.  The earlier effective date issue is 
already contemplated by the above-noted PTSD increased rating 
claims.  As such, the issues on appeal are as stated on the 
title page. 

In December 1994, the veteran indicated that he wanted to 
pursue a claim of entitlement to service connection for a 
bilateral foot disorder.  In June 1995, the RO told the 
veteran that service connection was denied and that to reopen 
the claim new and material evidence must be submitted.  The 
veteran did not express disagreement with that notification 
letter.  Thus, the matter is not currently on appeal.

In September 1996 the veteran also filed an informal claim 
for entitlement to peripheral neuropathy and in January 1997, 
the RO denied that claim.  The veteran disagreed with that 
decision in February 1997 and the RO issued to him a 
statement of the case.  The veteran did not file a 
substantive appeal.  Also, in October 1998, the veteran filed 
an application for entitlement to a total rating based on 
individual unemployability.  In March 1999, the RO denied the 
claim.  Thus far the veteran has not expressed disagreement 
with that decision.  Based on the foregoing, these matters 
also have not been perfected for appeal.  


FINDINGS OF FACT

1.  Prior to September 9, 1997, the veteran's PTSD was 
productive of intrusive thoughts, flashbacks, nightmares, 
depression, and panic attacks.  The disability was productive 
of moderate social and industrial impairment.

2.  Since September 9, 1997, the veteran's PTSD has been 
productive of daily panic attacks, persistent recurrent re-
experiencing of events, persistent avoidance and symptoms of 
arousal, and depression.  The veteran's symptoms associated 
with PTSD are productive of severe social and occupational 
impairment and prevent him from obtaining and maintaining 
employment. 

3.  The veteran's claim of entitlement to an increased rating 
in excess of 10 percent for lipomatosis is plausible and 
capable of substantiation. 

CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 50 percent for 
PTSD are met for the period extending from June 10, 1991 
through September 8, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R.§ 4.132, Diagnostic Code 9411, now codified 
as 38 C.F.R.§ 4.130, Diagnostic Codes 9411-9440 (1999).

2.  The criteria for an increased rating to 100 percent for 
PTSD are met as of September 9, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R.§ 4.132, Diagnostic Code 9411, now 
codified as 38 C.F.R.§ 4.130, Diagnostic Codes 9411-9440 
(1999).

3. The claim of entitlement to an evaluation in excess of 10 
percent for lipomatosis, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Preliminary Matters

As noted above, in October 1994, service connection for PTSD 
was granted and evaluated at 10 percent, effective from June 
10, 1991.  The veteran appealed therefrom.  In August 1998, 
the 10 percent evaluation was increased to 50 percent, 
effective September 9, 1997.  As in this case, when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also AB v. Brown, 6 Vet. App. 35. 

VA, therefore, has a duty to assist.  38 U.S.C.A. § 5107(a).  
In this case, the evidence indicates that the veteran 
receives Social Security benefits.  If so, the Social 
Security Administration (SSA) reports are not of record.  In 
spite of the absence of those reports, the Board finds that 
no additional development to obtain them is warranted.  The 
Board points out that the record is replete with the 
veteran's VA hospital and outpatient treatment reports and 
shows that a contemporaneous VA examination was conducted in 
February 1998.  Additionally, in light of the ultimate 
disposition rendered below, the Board is of the opinion that 
the evidence necessary to render an equitable decision in the 
veteran's appeal has been obtained and VA has adequately 
fulfilled its duty to assist.

Law and regulation

As previously indicated, the veteran contends that he is 
entitled to an increased evaluation for PTSD.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Different diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Prior to November 7, 1996, the regulations provided that when 
PTSD caused a veteran definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms result in such 
reduction in initiative, flexibility and efficiency levels as 
to produce definite social and industrial impairment, a 30 
percent evaluation was warranted.  When PTSD caused a veteran 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
with reliability, flexibility, and efficiency levels so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment, a 50 percent evaluation 
was warranted.  

A 70 percent rating was warranted when there was severe 
social impairment and the psychoneurotic symptoms were of 
such severity and persistence that there was a severe 
inability to obtain or retain employment.  A 100 percent 
evaluation was warranted for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter 
referred to as the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 (1993) was "qualitative" in character, 
whereas the other terms employed under that regulations to 
describe symptomatology for rating purposes were 
"quantitative" in character.  To ensure that the Board meets 
the statutory requirement that it articulate "reasons or 
bases" for its decisions, the Court invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), and a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Also under the new criteria, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411-9440.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Discussion

After carefully reviewing and weighing the evidence, the 
record shows that for the period between June 10, 1991 and 
September 9, 1997 entitlement to an increased evaluation to 
50 percent for PTSD is warranted and for the period 
subsequent to September 9, 1997 entitlement to an increased 
rating to 100 percent is warranted.  

In relevant part, for the period between June 10, 1991 and 
September 8, 1997, the evidence shows that the veteran's PTSD 
was productive of moderate impairment.  In this regard, the 
Board initially acknowledges the veteran's complaints of re-
experiencing events of combat, nightmares, and flashbacks, as 
well as feeling of anger, depression, and a startled 
response.  His symptoms of sleeplessness, avoidance, and 
hypervigilance are also acknowledged.  The Board also is 
cognizant of the examiner's comments detailed on a September 
1992 VA psychiatric evaluation report which notes that since 
June 1991 the veteran had participated in an intensive PTSD 
treatment program and met the criteria required for a 
diagnosis of PTSD.  The examiner added that the veteran's 
disability picture was productive of recurrent and 
distressing recollection occurring at least once a day, 
recurrent and distressing dreams occurring at least once a 
week, and intense psychological distress at exposure to 
events that symbolized or resembled an aspect of the 
traumatic event.  The veteran also avoided thoughts or 
feelings associated with service and had a markedly 
diminished interest in formerly enjoyable activities.  
Difficulty with sleeping, irritability and outbursts of anger 
and high hypervigilance were also present.  The examiner 
stated that the veteran's PTSD was of such severity that his 
ability to establish and maintain effective community 
adjustment and employment were severely impaired.  It is also 
acknowledged that on VA examination in August 1993, the 
diagnosis was PTSD with chronic anxiety, tension, depression, 
irritability, hyperalertness, and symptoms resembling a panic 
disorder, and VA outpatient treatment reports dated from 
January 1993 to January 1994 which show that the veteran 
participated in intense PTSD therapy on Monday nights and at 
times, had difficulty adjusting into the community and 
trusting others.  During this period the veteran also 
exhibited outbursts of anger, depression, and anxiety, and 
diagnoses made included chronic PTSD and severe PTSD.  

Nevertheless, in spite of the foregoing, the evidence prior 
to September 9, 1997 demonstrates that the veteran's clinical 
picture more nearly approximate the criteria required for an 
increased rating to 50 percent and no more.  Reports from the 
Memorial Medical Center dated from January to June 1992 show 
that the veteran was alert and oriented to time, place and 
person and record a diagnosis of PTSD.  Additionally, 
although the veteran was hospitalized from August to 
September 1993 for depression and an unrelated disorder, 
mental status examination at that time showed normal 
findings.  The veteran's speech was spontaneous without loose 
association or flight of ideas, his mood was euthymic and 
affect was appropriate.  He had no suicidal or homicidal 
potential and had no illusions, hallucinations, delusions, or 
ideas of reference.  Examination also revealed that his sleep 
was normal, his appetite had decreased whereas it had 
increased on prior occasions, and his insight was intact.  
The Global Assessment Functioning (GAF) was 60.  

The reports also show that the veteran was hospitalized at a 
VA facility in March 1994 for increased pressure stemming 
from family problems and symptoms associated with PTSD such 
as an increased appetite, increased nervousness, 
sleeplessness, decreased energy and concentration over the 
past year, avoidance of others, anxiousness, and exhibiting 
episodes of anhedonia, hopelessness, and helplessness.  Also 
recorded were subjective complaints of experiencing 
nightmares, flashbacks of combat tours, hearing people 
talking at times such has occasionally the voice of his 
deceased father, intrusive thoughts, a startled response, and 
depression.  However, at that time, the veteran denied 
current suicidal and homicidal ideation although he admitted 
to past suicidal ideation and at discharge, he was considered 
fair and employable.  The discharge diagnoses were Axis I: 
PTSD, rule out panic attacks; Axis IV: moderate; and Axis V: 
60 present and 60 past year.  Thereafter, relevant VA 
treatment reports dated from July 1994 to March 1996 show 
continued treatment depression, sleeplessness, and 
restlessness and impressions of PTSD-depression.  

Based on the foregoing, the evidence shows that from July 10, 
1991 to September 9, 1997, entitlement to an increased 
evaluation to 50 percent is warranted, under the old and the 
new criteria.  The clinical data establishes that the 
veteran's PTSD is productive of moderate impairment.  As 
noted above, during this period, the veteran's level of 
functioning was characterized as "fair," it was found that 
he was employable, and on VA reports from 1993 to 1994 show 
GAF's of 60.  A GAF score of 55 to 60 indicates "moderate 
difficulty in social, occupational, or school functioning."  
Diagnostic and Statistical Manual For Mental Disorders, 32 
(4th ed. 1994), as cited in Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  As such, entitlement to an 
increased rating to 50 percent is warranted for the veteran's 
PTSD from June 10, 1991 to September 9, 1997.

However, the record fails to show that entitlement to an 
increased rating in excess of 50 percent is warranted.  
38 C.F.R. § 4.7.  The requisite criteria for an increased 
rating to 70 and 100 percent are not met.  The record fails 
to show that the veteran had severe social impairment and 
that his psychoneurotic symptoms were of such severity and 
persistence that there was a severe inability to obtain or 
retain employment.  Also, there is no evidence demonstrating 
that the veteran exhibited gross repudiation of reality with 
disturbed thought or behavior processes or that he was 
demonstrably unable to obtain employment.  During this 
period, clinical data shows that the veteran was alert and 
oriented to time, place, and person.  His speech was normal 
and thought processes were logical and coherent.  As noted 
before, in 1994, the attending physician stated that the 
veteran was employable and his GAF was 60.  Also, the veteran 
remained married.  During this period, no evidence of 
hallucinations, delusions, or homicidal ideation was 
demonstrated.  Further although suicidal ideation was noted, 
evidence of intent, plan, and overt action was not.  In view 
of the foregoing, the record shows that the veteran's 
clinical picture more nearly approximates the criteria 
required for a 50 percent rating and no more.  As such, 
during the period in question, entitlement to an increased 
evaluation to 50 percent and no more is warranted.  
38 C.F.R. §§ 4.7,  4.132, Diagnostic Code 9411.

The evidence since September 9, 1997 shows that the veteran's 
PTSD prevented him from obtaining and maintaining 
substantially gainful employment.  Thus, for this period, 
entitlement to an increased rating to 100 percent is 
warranted.  38 C.F.R. § 4.132, Diagnostic Code 9411, now 
codified as 4.130, Diagnostic Codes 9411-9440.  A September 
9, 1997 biopsychosocial status summary report discusses the 
veteran's history prior to and subsequent to service.  The 
report also shows that the veteran's symptoms associated with 
PTSD consisted of re-experiencing combat incidents, which 
lead to insomnia, survivor's guilt, depression, violent 
outbursts, hypervigilance and nighttime patrolling; 
irritability and anger; increased physiological reaction; 
emotional dysfunction; and general numbing of emotional 
responding and restricted range of affect.  Psychological 
evaluation included a score of 51 on the PTSD scare of the 
MMPI and 118 on the Mississippi Scale for Combat-Related 
PTSD, which are significantly elevated.  The examiner also 
stated that the veteran's symptoms caused difficulties in 
personal relationships resulting in three divorces and 
multiple job losses.  The veteran made significant effort in 
therapy to manage and control his symptoms to return to 
mainstream functioning; however, he had been only marginally 
successful.  His depression and panic attacks were a 
constant, continuous problem.  The relevant diagnoses were 
Axis I: PTSD, major depression, panic disorder with 
agoraphobia; Axis IV: management of PTSD symptoms, financial 
problems, social dysfunction; and Axis V: GAF of 55.  

In addition to the foregoing, on VA examination in February 
1998, it was noted that the veteran was unemployed (he had 
not worked since 1980) and that he had been married and 
divorced three times.  The veteran lived with his daughter.  
During examination, the veteran reported flashbacks of 
service, constant anger, sleeplessness, difficulty with being 
in confined spaces, hopelessness, in that he felt that he has 
lost everything because of service, and being argumentative.  
He stated that he was nervous and jumpy with or without 
noise, had a startled response to loud noises, and did not 
want to talk about in-service experiences and avoided war 
movies.  He also stated that he could not be awakened without 
jumping on the person who awakened him.  Feelings of 
depression, decreased energy level, poor concentration, and 
episodes of panic attacks were also noted.  Further the 
veteran reported that he patrolled his home at night in 
response to his nightmares.  Although on mental status 
examination, the veteran was cooperative and his speech was 
fluent at a normal rate and rhythm, his mood was angry and 
depressed and his affect was limited to negative affects 
although appropriate to his expressed thoughts and without 
lability.  Further although his thought process was coherent, 
he reported hearing auditory hallucinations of men in service 
and reported suicidal ideation over the past weeks without 
intent or plan.  He also had past thoughts of killing others.  
Findings also showed even though the veteran was awake, alert 
and oriented, and could repeat three words immediately, he 
could not remember them after five minutes and could not 
perform serial sevens or serial three subtractions.  He could 
spell "world" backward correctly and his fund of 
information and insight and judgment were intact. 

After examining the veteran, the examiner reiterated the 
veteran's PTSD symptoms and stated that it was difficult to 
disassociate his PTSD symptoms from his depression and panic 
disorder.  The examiner then stated, by the veteran's report, 
more than 50 percent of his panic attacks were precipitated 
by flashbacks or recurrent memories.  Thus, his panic attacks 
were an outgrowth of his reaction to flashbacks.  The 
examiner also found that his depressive symptoms were 
difficult to separate, too.  The veteran's persistent 
avoidance, arousal, difficulty with sleeping, suicidal 
ideation, poor energy, concentration, and lack of interests 
resulted from PTSD and depression.  Based on the foregoing, 
the diagnoses were Axis I: PTSD, chronic; major depressive 
disorder in partial remission with medications; and panic 
disorder with agoraphobia; Axis IV: financial problems and 
combat stress, remote; and Axis V: GAF 50.  The examiner then 
explained that the GAF meant that the veteran had serious 
symptoms, i.e., suicidal ideation, almost daily panic 
attacks, and severe impairment in social functioning.  The 
examiner stated that the veteran had been unable to retain 
any meaningful relationships with women and unable to retain 
a job which qualifies him as having serious impairment in 
social and occupational functioning.  The diagnoses were Axis 
I: PTSD, chronic; major depressive disorder in partial 
remission with medications; and panic disorder with 
agoraphobia; Axis IV: financial problems and combat stress, 
remote; and Axis V: GAF 50.

In addition to the foregoing, at his personal hearing in July 
1999, the veteran testified that he had not worked since the 
1970's because of PTSD and that he had been married twice and 
had not been in relationships with others.  The veteran also 
stated that he lived in an isolated place, took Xanax, had 
panic attacks, and was not able to cope with stress or 
control his anger.  

Considering the foregoing, the Board finds that subsequent to 
September 9, 1997 entitlement to an increased evaluation to 
100 percent is warranted.  The evidence of record is in 
equipoise and that the benefit-of-the-doubt doctrine is 
applicable.  VA regulation provides when after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, 
Diagnostic Code 9411, now codified as 4.130, Diagnostic Codes 
9411-9440.

As shown above, in the case at hand, the Board is cognizant 
that, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on facts found 
-a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999); cf. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, after reviewing the 
evidence of record presented in this case, the Board finds 
that the veteran's disability was shown to be 50 percent 
disabling from June 10, 1991 to September 9, 1997 and from 
September 9, 1997, 100 percent disabling.  To this extent and 
no more, the veteran's appeal is granted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic 
Code 9411, now codified as 4.130, Diagnostic Codes 9411-9440.

Increased Rating for Lipomatosis

The veteran also asserts that entitlement to increased 
evaluation for lipomatosis, is warranted.  The disability 
also has increased in severity.  In accordance with Proscelle 
v. Derwinski, 2 Vet. App. 629, the veteran has submitted a 
well-grounded claim, i.e., the claim is plausible and capable 
of substantiation.


ORDER

An increased rating to 50 percent for PTSD, effective from 
June 10, 1991 to September 9, 1997, is granted subject to the 
regulations pertinent to the disbursement of monetary funds.

An increased rating to 100 percent for PTSD, effective 
September 9, 1997, is granted subject to the regulations 
pertinent to the disbursement of monetary funds.

The claim of entitlement to an increased rating in excess of 
10 percent for lipomatosis is well grounded. 


REMAND

As previously noted, review of the record indicates that the 
veteran has submitted a well-grounded claim for entitlement 
to an increased rating in excess of 10 percent for 
lipomatosis.  VA therefore has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a). 

In this matter, it is noted that at his videoconference 
hearing in July 1999, the veteran testified that his 
lipomatoses varied in size and were located over his entire 
body above the knees.  They were located on his chest, arms, 
and back.  The veteran added that the growths were very 
painful.  Pain and atrophy of his hands also caused loss of 
strength. 

On VA examination in February 1998, the examiner detected 
numerous (ranging in number from 8-9) subcutaneous, well-
circumscribed nodules measuring from 3-7 centimeters of the 
chest, abdomen, and left upper arm.  A well-circumscribed, 
firm subcutaneous nodule measuring 3-centimeters of the right 
suprapubic skin was detected as well.  The diagnosis was 
multiple lipomas, unable to evaluate the progression without 
the veteran's medical record and history.  Evidence of eczema 
not demonstrated.  

In light of the foregoing clinical findings in conjunction 
with the veteran's complaints, the Board is of the opinion 
that additional development in this matter is warranted.  At 
the outset, the Board points out that because the veteran's 
claims folder was not available for prior review, the 
examiner commented that he was unable to evaluate the 
progression of the veteran's disability.  The Board also 
points out that the veteran's lipomatosis has been evaluated 
as analogous to Diagnostic Code 7806.  However, the rating 
criteria of other diagnostic codes may be applicable based on 
any functional impairment due to lipomatosis.  In addition, 
surgical scars, residuals of excision of lipomas, must also 
be evaluated.  On VA examination in 1998, no reference to 
impairment, if any, of any affected parts was made, e.g., 
functional impairment of the back, arms, hands, or legs.  
Thus, additional development in this regard is warranted.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) has held that 
the statutory duty to assist specifically includes the 
conduct of a thorough and contemporaneous medical 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To constitute a useful and pertinent 
rating tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Additionally, a 
thorough and contemporaneous examination of the veteran must 
takes into account the records of prior medical treatment and 
prior examinations.  Green, supra; Lineberger v. Brown, 
5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993).

To extend to the veteran every equitable consideration, the 
case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
submit any additional evidence and 
argument regarding his claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The RO also should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
since February 1998.  After any necessary 
authorization for release of medical 
information is secured from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran.  Regardless of the response from 
the veteran, the RO should obtain any 
current, outstanding VA treatment 
records.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of all disability due 
to lipomatosis and, if any, all surgery 
therefor.  All indicated tests should be 
conducted.  The examiner should describe 
(1) disfiguring lipomas or surgical scars 
to remove lipomas of the head, face, or 
neck, (2) lipomas or surgical scars to 
remove lipomas that are tender and 
painful on objective demonstration and, 
(3) lipomas or surgical scars to remove 
lipomas that causes functional impairment 
of any affected part(s).  The rationale 
for any medical opinion must be 
discussed.

The examiner must review the claims file 
prior to the examination.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998).  
Any additional development deemed 
appropriate should be accomplished as 
well.  The RO should then review and 
readjudicate the claim.  If the claim 
remains denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative.  The 
veteran thereafter should be afforded the 
requisite time period within which to 
respond.

The case should then be returned to the Board, if in order, 
and after compliance with customary appellate procedures.  No 
action is required of the veteran until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals







